16 So. 3d 304 (2009)
Eugene JENERETTE, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-2566.
District Court of Appeal of Florida, Fifth District.
August 28, 2009.
Eugene Jenerette, Wewahitchka, pro se.
No appearance for Respondent.
Prior report: 898 So. 2d 1144.
PER CURIAM.
We treat Jenerette's petition for mandamus as a notice of appeal from the trial court's order denying his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. As the trial court correctly concluded that Jenerette's motion was untimely and successive, we affirm.
AFFIRMED.
LAWSON, EVANDER and COHEN, JJ., concur.